Citation Nr: 1620626	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  11-32 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Boise, Idaho.

When this case was before the Board in October 2014, it was remanded for additional development.  The case is now again before the Board for further appellate action.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDING OF FACT

Throughout the period on appeal, the Veteran has met the threshold percentage requirements and the evidence indicates he is unable to maintain any form of substantially gainful employment consistent with his education and occupational background as a result of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2015).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim of entitlement to a TDIU.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).

Legal Criteria

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2015).

In determining whether unemployability exists, consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

TDIU may be assigned when the schedular rating for service-connected disabilities is less than 100 percent when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, it is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

The Veteran claims entitlement to a TDIU.  He contends that his service-connected disabilities, either alone or in concert, prevent him from being able to obtain and maintain a substantially gainful occupation.

Service connection has been established for posttraumatic stress disorder (PTSD), rated as 70 percent disabling; osteoarthritis of the right wrist, rated as 10 percent disabling; post-operation scars of the right wrist, rated as 10 percent disabling; and bilateral hearing loss, rated as 0 percent disabling.  The combined rating is 80 percent.  As such, the Veteran has satisfied the scheduler criteria for a TDIU under 38 C.F.R. § 4.16(a).    

After consideration of the record, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran's service-connected disabilities, notably his PTSD and right wrist disability, have rendered him unable to maintain any form of substantially gainful employment consistent with his education and occupational background.  The Veteran has previously worked in construction, fencing, equipment operation, and logging.  These jobs generally required some degree of communication and interpersonal skills, as well as a large measure of manual labor.  The Veteran's highest level of education attained was graduation from high school.  

In its October 2014 remand, the Board instructed the RO to afford the Veteran VA examinations to determine the severity of his service-connected disabilities and their impact on his employability.  In December 2014, the Veteran was afforded a VA examination as to his right wrist disabilities.  The examiner noted the Veteran's report that he had last worked in 2007, before "PTSD caught up with [him]."  He reported being able to mow his lawn in the summer, but that he could not use small tools well or hold objects any more than a few pounds due to pain.  The examiner noted that the Veteran's right wrist range of motion was limited due to pain, fatigue, and lack of endurance, which significantly limited functional ability with repeated use over time.  The examiner indicated that the Veteran's right wrist disability impacted his ability to work, but that he could engage in sedentary work.

The Veteran was also afforded a VA mental disorders examination in December 2014.  The examiner noted current diagnoses of PTSD and major depressive disorder.  The examiner found the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner indicated it was not possible to differentiate what portion of the occupational and social impairment was caused by each mental disorder, since the Veteran attributed impairment to both PTSD and depressive symptoms.  Unfortunately, the examiner stated that comment could not be made regarding the Veteran's disabilities' impact on his occupational functioning since the Veteran was not working at the time of the examination.
 
Significantly, a letter authored by the Veteran's psychiatric treatment providers at the Boise VA Medical Center (VAMC), Dr. J.H. and Dr. K.K, was also submitted in December 2014.  Dr. J.H. and Dr. K.K. stated that the Veteran had been receiving individual psychotherapy and psychiatric medication management through the Boise VAMC since 2006 for the diagnoses of service-related PTSD and depression secondary to PTSD.  They stated that as his primary mental health care providers, it was their clinical assessment that the Veteran was unemployable due to his service-related diagnoses.

The Board notes that throughout the period on appeal, to include in September 2011 and October 2014, the Veteran's PTSD symptoms were noted to be chronic and severe.  In addition, at his most recent VA examination in December 2014, although the examiner declined to address the Veteran's occupational functioning, he found the Veteran's symptoms were severe enough to warrant a continued 70 percent rating.  Moreover, the Veteran's outpatient treatment records show consistent manifestations of psychiatric symptoms that include anger, concentration impairment, memory problems, depressed mood, social withdrawal, irritability, as well as nightmares and interference with sleep.  In an occupational setting these symptoms clearly would result in problematic interpersonal interactions.  

The Veteran's claim is also supported by his own lay statements, and those submitted by his wife and son.  These statements recall a year-long period when the Veteran quit 12 jobs due to an inability to get along with co-workers.  They also recall a period when the Veteran and his son tried to work together, but got into verbal fights.  Also during this period, the lay statements indicate that the Veteran experienced difficulty concentrating on tasks and at times became so angry that he could not control his thoughts or emotions and suffered from memory impairment.

The Board also notes that, upon a review of the Veteran's Boise VAMC outpatient treatment records, both authors of the December 2014 letter submitted in support of the Veteran's claim, were personally involved with his treatment on a continuous and regular basis for many years.  As such, their opinion that the Veteran is unemployable due to his psychiatric symptoms is based on extensive contact with and treatment of the Veteran, and therefore is entitled to considerable probative weight.

Based on the foregoing, the Board finds that the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities are sufficiently severe to render him unable to maintain any form of substantially gainful employment consistent with his limited education and occupational background.  Accordingly, granting of a TDIU is warranted.  


ORDER

Entitlement to a TDIU is granted, subject to the criteria applicable to the payment of monetary benefits.  


____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


